 1

 2

 3
                                   UNITED STATES DISTRICT COURT
 4
                                 EASTERN DISTRICT OF CALIFORNIA
 5

 6
     JESSE WASHINGTON,                               Case No. 1:17-cv-00302-LJO-EPG (PC)
 7
                   Plaintiff,                        ORDER VACATING ORDER & WRIT OF
 8                                                   HABEAS CORPUS AD TESTIFICANDUM
           v.                                        TO TRANSPORT REGINALD THOMAS
 9                                                   BUNN, CDC# G05160, WITNESS
     H. GAMBOA, et al.,
10                                                   (ECF NO. 75)
                  Defendants.
11                                                   ORDER DIRECTING CLERK TO EMAIL A
                                                     COPY OF THIS ORDER TO THE
12                                                   LITIGATION COORDINATOR AND THE
                                                     OUT-TO-COURT DESK AT CALIFORNIA
13                                                   STATE PRISON, SACRAMENTO
14

15           On October 24, 2019, the Court issued an Order & Writ of Habeas Corpus Ad
16   Testificandum to transport Reginald Thomas Bunn, CDC# G05160, Plaintiff’s witness, to
17   court, so that he could testify at the trial on November 19, 2019. (ECF No. 75.) On October
18   28, 2019, the parties filed a stipulation for dismissal of the action with prejudice. (ECF No. 77.)
19   In light of this stipulation, the trial is vacated and the case will be closed.
20           Accordingly, IT IS ORDERED that the Order & Writ of Habeas Corpus Ad
21   Testificandum to Transport Reginald Thomas Bunn, CDC# G05160, Witness, is VACATED.
22           IT IS FURTHER ORDERED that the Clerk of Court is directed to email a copy of this
23   order to the litigation coordinator and the out-to-court desk at Out-to-Court Department at CSP
24   Sacramento.
25
     IT IS SO ORDERED.

26
         Dated:     October 29, 2019                              /s/
27                                                          UNITED STATES MAGISTRATE JUDGE
28


                                                        1
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     2
